     Case 1:20-cv-04016-WMR-LTW Document 1 Filed 09/29/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LADARRIOUS D. CLARK,                    )
                                        )
                   Plaintiff,           )
                                        )
      v.                                )          Case No.: __________
                                        )
BMW FINANCIAL SERVICES NA,              )
LLC,                                    )
                                        )
                   Defendant.           )
                                        )

                              NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. § 1441, Defendant BMW Financial Services NA, LLC

(“BMW Financial”), files this Notice to remove this action from the Magistrate

Court of Gwinnett County, Lawrenceville, Georgia to this Court. The grounds for

the removal are as follows:

      1.    State Court Action. On August 31, 2020, an action was commenced

in the Magistrate Court of Gwinnett County, Lawrenceville, Georgia, entitled

LaDarrious D. Clark v. BMW Financial Services NA, LLC, Case No. 20M18860.

A copy of the Complaint & Sheriff’s Entry of Service is attached as Exhibit “1”. A

copy of the Magistrate Court Docket is attached as Exhibit “2”.
     Case 1:20-cv-04016-WMR-LTW Document 1 Filed 09/29/20 Page 2 of 3




      2.    Timeliness. Defendant was served with the Complaint on September

1, 2020. Removal is timely under 28 U.S.C. § 1446(b).

      3.    Subject Matter Jurisdiction.        Plaintiff asserts claims regarding

violations of the Fair Credit Reporting Act (“FCRA”), which is governed by 15

U.S.C. § 1681, et seq. Because the Complaint asserts claims arising under federal

law, removal is proper under 28 U.S.C. § 1441(a).

      4.    Venue.     Plaintiff brought this action in the Magistrate Court of

Gwinnet County, Lawrenceville, Georgia. Pursuant to 28 U.S.C. §§ 115(a)(1),

1441(a), and 1446(a), venue is proper in this Court.

      Defendant BMW Financial Services NA, LLC respectfully requests that this

Court assume jurisdiction over this case and issue such further orders as may be

necessary and appropriate.

      Submitted this 29th day of September 2020.

                                             /s/ Alexandra C. Nelson
                                             Alexandra Nelson
                                             Georgia Bar No. 241352
                                             Lauren E. Hogan
THOMPSON HINE LLP                            Georgia Bar No. 673482
Two Alliance Center, Suite 1600
3560 Lenox Road                   Counsel for Defendant BMW Financial
Atlanta, Georgia 30326            Services NA, LLC
Telephone: (404) 541-2900
Facsimile: (404) 541-2905
Alexandra.Nelson@ThompsonHine.com
Lauren.Hogan@ThompsonHine.com
                                         2
     Case 1:20-cv-04016-WMR-LTW Document 1 Filed 09/29/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing Notice

of Removal with the Clerk of Court, and further certify that a true and correct copy

of the same was served by U.S. First Class Mail upon the following:

                              LaDarrious D. Clark
                         1240 West Peachtree Street NW
                                   Apt. 1013
                              Atlanta, GA 30309

      This 29th day of September 2020.

                                          /s/ Alexandra C. Nelson
                                          Alexandra C. Nelson




                                         3
